Case: 21-1639    Document: 22     Page: 1   Filed: 10/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ANITA R. BROWN,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1639
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7601, Judge William S. Green-
 berg.
                 ______________________

                 Decided: October 7, 2021
                 ______________________

    ANITA R. BROWN, Frisco, TX, pro se.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., LOREN MISHA
 PREHEIM; Y. KEN LEE, SAMANTHA ANN SYVERSON, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 21-1639    Document: 22     Page: 2    Filed: 10/07/2021




 2                                     BROWN   v. MCDONOUGH



                  ______________________

  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
 PER CURIAM.
     Anita Brown appeals a United States Court of Appeals
 for Veterans Claims decision dismissing her appeal from
 the Board of Veterans Appeals for lack of jurisdiction.
 Brown v. Wilkie, No. 19-7601, 2020 WL 7060025 (Vet. App.
 Dec. 3, 2020). Because the Veterans Court correctly dis-
 missed Ms. Brown’s appeal, we affirm.
                              I
     Ms. Brown served in the United States Army from July
 1987 until July 1992. S.A. 3. 1 On May 1, 2017, Ms. Brown
 applied for disability compensation and related compensa-
 tion benefits based on her post-traumatic stress disorder
 (PTSD), back condition, left-foot condition, and right-foot
 condition. S.A. 66–69. A Department of Veterans Affairs’
 Regional Office (RO) granted service connection for PTSD,
 awarding Ms. Brown a 30% rating, but denied service con-
 nection for the other conditions. S.A. 55. Ms. Brown filed
 Notices of Disagreement, seeking a 100% rating for each
 condition. S.A. 50–53. The RO issued a statement of the
 case, explaining its reasoning for the 30% rating for PTSD
 and for denying service connection for the other conditions.
 S.A. 16, 44–49.
     Ms. Brown appealed to the Board. She explained her
 PTSD had been diagnosed by a physician and requested re-
 view of all medical documentation. S.A. 11–12. Her re-
 quest did not mention the other conditions. Id. In the
 Board’s August 23, 2019 decision, it denied Ms. Brown’s



     1  “S.A.” refers to the Supplemental Appendix filed
 with the government’s response brief.
Case: 21-1639     Document: 22      Page: 3   Filed: 10/07/2021




 BROWN   v. MCDONOUGH                                        3



 request to reopen the back and foot condition claims be-
 cause Ms. Brown did not present any new and material ev-
 idence for those conditions. S.A. 6. For her PTSD claim,
 the Board remanded to the VA to update the records with
 documentation pertaining to Ms. Brown’s treatment, to
 schedule her for an “examination to ascertain the severity
 of her service-connected PTSD,” and for the medical exam-
 iner to detail Ms. Brown’s condition and its severity.
 S.A. 9.
     Ms. Brown appealed the Board’s remand decision to
 the Veterans Court. The Veterans Court dismissed the ap-
 peal because it lacked jurisdiction to address matters the
 Board remanded, explaining that the PTSD claim was still
 pending and had not been adjudicated. Brown, 2020 WL
 7060025, at *1. 2 Ms. Brown appeals the Veterans Court’s
 dismissal.
                               II
     Whether the Veterans Court possesses jurisdiction is a
 legal issue that we review de novo.                   See 38
 U.S.C. § 7292(d)(1); Maggitt v. West, 202 F.3d 1370, 1374
 (Fed. Cir. 2000). The Veterans Court has “exclusive juris-
 diction to review decisions of the Board of Veterans’ Ap-
 peals.” 38 U.S.C.§ 7252. We have explained that a Board’s
 remand is not a decision by the Board over which the Vet-
 erans Court has jurisdiction because a remand neither
 grants nor denies relief. See, e.g., Kirkpatrick v. Nicholson,
 417 F.3d 1361, 1364 (Fed. Cir. 2005). Here, because the
 Board’s decision to remand for further development of
 Ms. Brown’s PTSD claim neither granted nor denied her
 relief, the Veterans Court lacked jurisdiction to review it.



     2   After the Board’s remand decision, but before the
 Veterans Court’s decision, the RO issued a decision in-
 creasing Ms. Brown’s rating for PTSD to 70%. S.A. 3–5.
 This increased rating decision is not on appeal.
Case: 21-1639   Document: 22      Page: 4   Filed: 10/07/2021




 4                                    BROWN   v. MCDONOUGH



 Accordingly, we affirm the Veterans Court’s dismissal of
 Ms. Brown’s appeal.
                      AFFIRMED
                          COSTS
 No costs.